            Case 1:19-cr-10115-PBS Document 332 Filed 06/18/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
       v.                                            ) Case No. 19-cr-10115-PBS
                                                     )
DAVINA ISACKSON,                                     )
                                                     )
                       Defendant.                    )
                                                     )


  DEFENDANT DAVINA ISACKSON’S ASSENTED-TO MOTION FOR LEAVE TO
     FILE MOTION TO PERMIT LIMITED INTERNATIONAL TRAVEL TO
                  BARCELONA, SPAIN UNDER SEAL

        Pursuant to Local Rule 7.2, Defendant Davina Isackson hereby moves for leave to file

her Motion to Permit Limited International Travel to Barcelona, Spain under seal.

        In support hereof, Ms. Isackson represents that her Motion to Permit Limited

International Travel to Barcelona, Spain will include certain sensitive information concerning

the well-being and whereabouts of her two sons, one of whom is underage. Given the intense

media scrutiny over Ms. Isackson’s case, in particular, and other cases related to the

Government’s “Varsity Blues” prosecution, in general, Ms. Isackson fears that her sons could

be subjected to unnecessary and unfair media scrutiny even though they have nothing to do with

this case. If this motion is allowed, Ms. Isackson will file unredacted copies of the Motion to

Permit Limited International Travel to Barcelona, Spain under seal with the Court.

        The Government has assented to this motion.




                                                 1
          Case 1:19-cr-10115-PBS Document 332 Filed 06/18/19 Page 2 of 2



 Dated: June 18, 2019                             Respectfully submitted,


                                                  /s/ Michael V Schafler
                                                  David K. Willingham (pro hac vice)
                                                  Michael V Schafler (pro hac vice)
                                                  BOIES SCHILLER FLEXNER LLP
                                                  725 South Figueroa Street, 31st Floor
                                                  Los Angeles, CA 90017
                                                  (213) 629-9040
                                                  dwillingham@bsfllp.com
                                                  mschafler@bsfllp.com

                                                  Peter E. Gelhaar (BBO# 188310)
                                                  Alexander K. Parachini (BBO# 569567)
                                                  DONNELLY, CONROY & GELHAAR, LLP
                                                  260 Franklin Street Suite 1600
                                                  Boston, MA 02110
                                                  (617) 720-2880
                                                  peg@dcglaw.com
                                                  akp@dcglaw.com



             CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)

        I hereby certify that counsel for the defendant and counsel for the government conferred
and have attempted in good faith to resolve or narrow the issue presented in this motion as
required by District of Massachusetts Local Rule 7.1(a). The government has assented to this
Motion.

                                                 /s/ Michael V Schafler
                                                 Michael V Schafler



                                CERTIFICATE OF SERVICE

        I hereby certify that this document will be filed manually and will be sent by electronic
mail to the registered participants as identified on the Notice of Electronic Filing (NEF) and
paper copies will also be sent to those same parties as well as any parties indicated as non-
registered participants on June 17, 2019.

                                                 /s/ Michael V Schafler
                                                 Michael V Schafler



                                                 2
